Citation Nr: 1233121	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash disability, including as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from May 1966 to February 1968, including service in the Republic of Vietnam from October 29, 1966, to February 24, 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Milwaukee, Wisconsin, Regional Office (RO).

The issue of entitlement to service connection for a skin rash disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed psychiatric disorder.  

2.  The Veteran's account of in-service stressors is credible and generally supported by information from the U.S. Army and Joint Service Records Research Center.

3.  Resolving all reasonable doubt in his favor, the competent medical evidence of record relates the Veteran's psychiatric disorder depression to his military service.  


CONCLUSION OF LAW

Service connection is warranted for PTSD with depression.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In this decision, the Board grants the service connection claim and as this represents a complete grant of the benefits sought on appeal, a discussion of VA's duty to notify and assist is unnecessary.  

The Veteran seeks service connection for an acquired psychiatric disorder.  He asserts that his current psychiatric symptoms are related to coming under enemy mortar and small arms attack and being exposed to combat related casualties, while serving in the Republic of Vietnam.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2011).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board has inherent fact-finding ability, to include weighing and assessing the evidence.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the record confirms the Veteran's service in the Republic of Vietnam from October 29, 1966, to February 24, 1968, with the 608th Engineer Detachment.  The Joint Services Records Research Center (JSSRC) confirmed that, during this period, the unit was stationed at a location that sustained multiple enemy attacks.  Thus, given his generally consistent account of in-service stressors, the Board finds that the evidence of record strongly suggests that the Veteran was, in fact, exposed to such attacks and events.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Veteran's account of in-service stressor is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently corroborated.

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between the Veteran's military service, to include confirmed stressor, and any acquired psychiatric disorder, including depression and PTSD.

A February 2010 VA examination documents the Veteran's account of psychiatric symptoms associated with his military service, including exposure to combat related casualties and coming under enemy attack, while in the Republic of Vietnam.  Based on his account of symptomatology, current examination findings, relevant medical evidence and the Veteran's confirmed in-service stressors, the VA examiner indicated a depressive disorder diagnosis that was related to residuals of post-service injuries; however, the Veteran's service in the Republic of Vietnam was the focus of his current depressive symptoms.  

Numerous VA psychiatric treatment records detailing the Veteran's generally consistent account of psychiatric symptomatology and in-service stressors have been associated with the record.  Importantly, a September 2009 VA psychiatric treatment record reflects a diagnosis of PTSD and depression by a VA psychiatrist.  That psychiatrist considered the Veteran's in-service stressors, including being stationed in a location that sustained enemy attacks and exposure to combat related casualties, and post-service stressors/trauma.  Additionally, the VA psychiatrist indicates that the current diagnosis of PTSD served to confirm the assessment provided in July 2009 by another VA mental healthcare provider and is consistent with a November 2009 VA treatment record.  

The Veteran has provided a competent and credible account of psychiatric symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, he details a generally consistent account as to these matters, including solely for the purposes of obtaining medical care and treatment.  Further, the lay statements of record also tend to corroborate his account of psychiatric symptomatology.  What is more, as previously noted, his claimed in-service stressor(s) have been sufficiently confirmed by JSRRC.  These factors together make the Veteran's statements as to his psychiatric symptomatology and in-service stressors competent, credible, and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  VA records, including the September 2009 record, document a diagnosis of PTSD with depression.  That diagnosis was based on the Veteran's account of symptomatology and in-service stressors, current examination findings and relevant medical evidence.  While not explicitly stated the Board concludes that the VA psychologist sufficiently conveys that the Veteran's diagnosis of PTSD with depression is, at least in part, due to his confirmed in-service stressor(s).  Moreover, the provided medical diagnoses and opinion is highly probative, given each reflects the VA psychologist's consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Moreover, the record is generally consistent with all other medical evidence of record, to include a July 2009 and November 2009 VA psychiatric treatment record.  Accordingly, the Board finds the most probative medical evidence of record to weigh in favor of the Veteran's claim.  

The February 2010 VA examination report does not reflect the Veteran's diagnosis of PTSD; however, the examiner does not adequately account evidence contrary to this finding, limiting the probative value of examination.  The Board does not assign significant weight this opinion.  Nevertheless, the examiner does diagnose depression and provides at least an arguable opinion that the diagnosis is aggravated by the Veteran's military service.  Accordingly, the Board finds that at the least, the evidence is in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In sum, the Veteran's claimed in-service stressor has been sufficiently corroborated and he has been diagnosed with PTSD with depression.  Additionally, the most probative medical evidence of record sufficiently relates diagnosed PTSD with depression to the Veteran's military service, to include his confirmed stressor.  Thus, resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for PTSD with depression have been met and the claim is granted. 


ORDER

Service connection for PTSD with depression is granted.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain records and an examination.

The Veteran seeks service connection for a skin rash disability, including as secondary to herbicide exposure.  The Veteran provides a competent account of in- and post-service skin rash symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the competent medical evidence of record suggests he may have a current skin rash diagnosis and his is presumed to have been exposed to herbicides in-service.  In light of the foregoing, the Board finds that a remand is required to provide the Veteran an appropriate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the record suggests that the Veteran receives regular VA treatment for his claimed skin condition; however, relevant VA treatment records generated since February 2010 have not been associated with the claims folder and are not available via the Virtual VA system.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  As such, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment dated in and after February 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals with have first-hand knowledge, and/or who were contemporaneously informed, of his skin rash symptomatology or diagnoses; and medical statements in support of his claim, including from his medical care provider(s).  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any skin disorder.  VA must attempt to schedule this examination for a period when the skin rash is active.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must diagnose all skin rash pathology found to be present, if any.  Then, with regard to each diagnosed condition, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not that the condition (1) had its onset in service or within one year of separation, (2) is related to herbicide exposure, and (3) is otherwise related to active service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and symptomatology, (ii) a June 1966 skin ulceration service treatment record, (iii) a December 2009 VA dermatology treatment record; and any other evidence deemed pertinent.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


